

Exhibit 10.1


SHARE EXCHANGE AGREEMENT
 
This Share Exchange Agreement, dated as of August 16, 2011 (this “Agreement”) by
and among GroveWare Technologies Ltd., a Delaware corporation (“GroveWare”), the
sole stockholder of GroveWare set forth on Schedule I hereto (the “GroveWare
Shareholder”), Great Wall Builders Ltd., a Texas corporation (“GWBU”), and the
majority stockholder of GWBU set forth on Schedule II hereto (the “GWBU
Controlling Stockholder”).
 
WHEREAS, the GroveWare Shareholder owns 100% of the issued and outstanding
ordinary shares of GroveWare (such shares being hereinafter referred to as the
“GroveWare Shares”); and
 
WHEREAS, (i) the GroveWare Shareholder and GroveWare believe it is in their
respective best interests for the GroveWare Shareholder to exchange one hundred
(100) GroveWare Shares for seven million five hundred thousand (7,500,000)
newly-issued shares of common stock, $0.0001 par value per share, of GWBU (the
“Common Stock”), which, at the time of this Agreement, prior to any financing,
shall constitute 77.32% of the issued and outstanding shares of GWBU Common
Stock immediately after the closing of the transactions contemplated herein, and
(ii) GWBU believes it is in its best interest and the best interest of its
stockholders to acquire the GroveWare Shares in exchange for the GWBU Shares,
all upon the terms and subject to the conditions set forth in this Agreement
(the “Share Exchange”); and
 
WHEREAS, it is the intention of the parties that: (i) the Share Exchange shall
qualify as a tax-free reorganization under Section 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”); and (ii) the Share Exchange shall
qualify as a transaction in securities exempt from registration or qualification
under the Securities Act of 1933, as amended and in effect on the date of this
Agreement (the “Securities Act”); and
 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:
 
ARTICLE I
 
EXCHANGE OF GROVEWARE SHARES FOR GWBU SHARES
 
Section 1.1  Agreement to Exchange GroveWare Shares for GWBU Shares. On the
Closing Date (as hereinafter defined) and upon the terms and subject to the
conditions set forth in this Agreement, the GroveWare Shareholder shall assign,
transfer, convey and deliver the GroveWare Shares to GWBU.  In consideration and
exchange for the GroveWare Shares, GWBU shall issue, transfer, convey and
deliver the GWBU Shares to the GroveWare Shareholder.
  
Section 1.2  Closing and Actions at Closing. The closing of the Share Exchange
(the “Closing”) shall take place remotely via the exchange of documents and
signatures at 10:00 a.m. Pacific Time on the day the conditions to closing set
forth in Articles V and VI herein have been satisfied or waived, or at such
other time and date as the parties hereto shall agree in writing (the “Closing
Date”).
 
Section 1.3  Directors of GWBU at Closing Date. On the Closing Date, Peter Evan
Bell, the current director of GWBU, shall resign from the board of directors of
GWBU (the “GWBU Board”) and the appointment of Hrair Achkarian and W. Scott
Boyes to the GWBU Board shall become effective.
 
Section 1.4  Officers of GWBU at Closing Date. On the Closing Date, Peter Evan
Bell shall resign from each officer position held at GWBU and immediately
thereafter, the GWBU Board shall appoint Hrair Achkarian to serve as President
and Chief Executive Officer; W. Scott Boyes to serve as Chief Financial Officer
and Treasurer; and W. Scott Boyes to serve as Secretary, with the Board of
Directors comprised of the following members: Hrair Achkarian and W. Scott
Boyes.


ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF GWBU

 
 

--------------------------------------------------------------------------------

 



GWBU represents, warrants and agrees that all of the statements in the following
subsections of this Article II are true and complete as of the date hereof.
 
Section 2.1  Corporate Organization
 
A.     GWBU is a corporation duly organized, validly existing and in good
standing under the laws of Texas, and has all requisite corporate power and
authority to own its properties and assets and governmental licenses,
authorizations, consents and approvals to conduct its business as now conducted
and is duly qualified to do business and is in good standing in each
jurisdiction in which the nature of its activities makes such qualification and
being in good standing necessary, except where the failure to be so qualified
and in good standing will not have a Material Adverse Effect on the activities,
business, operations, properties, assets, condition or results of operation of
GWBU. “Material Adverse Effect” means, when used with respect to GWBU, any
event, occurrence, fact, condition, change or effect, which, individually or in
the aggregate, would reasonably be expected to be materially adverse to the
business, operations, properties, assets, condition (financial or otherwise), or
operating results of GWBU, or materially impair the ability of GWBU to perform
its obligations under this Agreement, excluding any change, effect or
circumstance resulting from (i) the announcement, pendency or consummation of
the transactions contemplated by this Agreement, or (ii) changes in the United
States securities markets generally.
 
B.            Copies of the Articles of Incorporation and Bylaws of GWBU with
all amendments thereto, as of the date hereof (the “GWBU Charter Documents”),
have been furnished to the GroveWare Shareholder and to GroveWare, and such
copies are accurate and complete as of the date hereof. The minute books of GWBU
are current as required by law, contain the minutes of all meetings of the GWBU
Board and stockholders of GWBU from its date of incorporation to the date of
this Agreement, and adequately reflect all material actions taken by the GWBU
Board and stockholders of GWBU. GWBU is not in violation of any of the
provisions of the GWBU Charter Documents.
 
Section 2.2  Capitalization of GWBU.
 
A.            The authorized capital stock of GWBU consists of 918,816,988
shares authorized as Common Stock, par value $0.0001, and 98,989,886 shares
authorized as Preferred Stock, par value $0.0001, of which 4,800,000 shares of
common stock are issued and outstanding, immediately prior to this Share
Exchange.  There are no preferred shares issued and outstanding.
 
B.            All of the issued and outstanding shares of Common Stock of GWBU
immediately prior to this Share Exchange are, and all shares of Common Stock of
GWBU when issued in accordance with the terms hereof will be, duly authorized,
validly issued, fully paid and non-assessable, have been issued in compliance
with all applicable U.S. federal and state securities laws and state corporate
laws, and have been issued free of preemptive rights of any security holder.
Except with respect to securities to be issued in connection with the Share
Exchange and to the GroveWare Shareholder pursuant to the terms hereof, as of
the date of this Agreement there are no outstanding or authorized options,
warrants, agreements, commitments, conversion rights, preemptive rights or other
rights to subscribe for, purchase or otherwise acquire or receive any shares of
GWBU’s capital stock, nor are there or will there be any outstanding or
authorized stock appreciation, phantom stock, profit participation or similar
rights, pre-emptive rights or rights of first refusal with respect to GWBU or
any Common Stock, or any voting trusts, proxies or other agreements,
understandings or restrictions with respect to the voting of GWBU’s capital
stock. There are no registration or anti-dilution rights, and there is no voting
trust, proxy, rights plan, anti-takeover plan or other agreement or
understanding to which GWBU is a party or by which it is bound with respect to
any equity security of any class of GWBU. GWBU is not a party to, and it has no
knowledge of, any agreement restricting the transfer of any shares of the
capital stock of GWBU.  The issuance of all of the shares of GWBU described in
this Section 2.2 have been, or will be, as applicable, in compliance with U.S.
federal and state securities laws and state corporate laws and no stockholder of
GWBU has any right to rescind or bring any other claim against GWBU for failure
to comply with the Securities Act of 1933, as amended (the “Securities Act”), or
state securities laws.
 
C.            There are no outstanding contractual obligations (contingent or
otherwise) of GWBU to retire, repurchase, redeem or otherwise acquire any
outstanding shares of capital stock of, or other ownership interests in, GWBU or
to provide funds to or make any investment (in the form of a loan, capital
contribution or otherwise) in any other person.

 
 

--------------------------------------------------------------------------------

 



 
Section 2.3 Subsidiaries and Equity Investments. GWBU does not directly or
indirectly own any capital stock or other securities of, or any beneficial
ownership interest in, or hold any equity or similar interest, or have any
investment in any corporation, limited liability company, partnership, limited
partnership, joint venture or other company, person or other entity.
 
Section 2.4 Authorization, Validity and Enforceability of Agreements. GWBU has
all corporate power and authority to execute and deliver this Agreement and all
agreements, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement to perform its
obligations hereunder and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement by GWBU and the
consummation by GWBU of the transactions contemplated hereby and thereby, have
been duly authorized by all necessary corporate action of GWBU, and no other
corporate proceedings on the part of GWBU are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby and thereby.
This Agreement constitutes the valid and legally binding obligation of GWBU and
is enforceable in accordance with its terms, except as such enforcement may be
limited by general equitable principles, or by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors rights generally. GWBU does
not need to give any notice to, make any filings with, or obtain any
authorization, consent or approval of any government or governmental agency or
other person in order for it to consummate the transactions contemplated by this
Agreement, other than filings that may be required or permitted under states
securities laws, the Securities Act and/or the Exchange Act resulting from the
issuance of the GWBU Shares or securities in connection with the Share Exchange.


Section 2.5  No Conflict or Violation. Neither the execution and delivery of
this Agreement by GWBU, nor the consummation by GWBU of the transactions
contemplated hereby will: (i) contravene, conflict with, or violate any
provision of the GWBU Charter Documents; (ii) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any government, governmental agency, court, administrative panel
or other tribunal to which GWBU is subject, (iii) conflict with, result in a
breach of, constitute a default (or an event or condition which, with notice or
lapse of time or both, would constitute a default) under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which GWBU is a party or by which it is
bound, or to which any of its assets or properties are subject; or (iv) result
in or require the creation or imposition of any encumbrance of any nature upon
or with respect to any of GWBU’s assets, including without limitation the GWBU
Shares.
 
Section 2.6  Agreements. Except as disclosed on documents filed with the
Securities and Exchange Commission (the “Commission”), GWBU is not a party to or
bound by any contracts, including, but not limited to, any:
 
A.           employment, advisory or consulting contract;
 
B.            plan providing for employee benefits of any nature, including any
severance payments;
 
C.            lease with respect to any property or equipment;
 
D.            contract, agreement, understanding or commitment for any future
expenditure in excess of $5,000 in the aggregate;
 
E.            contract or commitment pursuant to which it has assumed,
guaranteed, endorsed, or otherwise become liable for any obligation of any other
person, entity or organization; or
 
F.            agreement with any person relating to the dividend, purchase or
sale of securities, that has not been settled by the delivery or payment of
securities when due, and which remains unsettled upon the date of this
Agreement, except with respect to the GWBU Shares or the securities to be issued
pursuant to this Agreement.
 
GWBU has provided to GroveWare and the GroveWare Shareholder, prior to the date
of this Agreement, true, correct and complete copies of each contract (whether
written or oral), including each amendment, supplement and modification thereto
(the “GWBU Contracts”).  GWBU shall satisfy all liabilities due under the GWBU

 
 

--------------------------------------------------------------------------------

 



 
Contracts as of the date of Closing.  All such liabilities shall be satisfied or
released at or prior to Closing.  Any amounts accrued post-Closing shall be the
sole responsibility of GroveWare.
 
Section 2.7  Litigation. There is no action, suit, proceeding or investigation
(“Action”) pending or, to the knowledge of GWBU, currently threatened against
GWBU or any of its affiliates, that may affect the validity of this Agreement or
the right of GWBU to enter into this Agreement or to consummate the transactions
contemplated hereby or thereby. There is no Action pending or, to the knowledge
of GWBU, currently threatened against GWBU or any of its affiliates, before any
court or by or before any governmental body or any arbitration board or
tribunal, nor is there any judgment, decree, injunction or order of any court,
governmental department, commission, agency, instrumentality or arbitrator
against GWBU or any of its affiliates. Neither GWBU nor any of its affiliates is
a party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality. There is no Action
by GWBU or any of its affiliates relating to GWBU currently pending or which
GWBU or any of its affiliates intends to initiate.


Section 2.8  Compliance with Laws. GWBU has been and is in compliance with, and
has not received any notice of any violation of any, applicable law, order,
ordinance, regulation or rule of any kind whatsoever, including without
limitation the Securities Act, the Exchange Act, the applicable rules and
regulations of the SEC or the applicable securities laws and rules and
regulations of any state.
 
Section 2.9  Financial Statements; SEC Filings.
 
A.            GWBU’s financial statements (the “Financial Statements”) contained
in its periodic reports filed with the SEC have been prepared in accordance with
generally accepted accounting principles applicable in the United States of
America (“U.S. GAAP”) applied on a consistent basis throughout the periods
indicated, except that those Financial Statements that are not audited do not
contain all footnotes required by U.S. GAAP. The Financial Statements fairly
present the financial condition and operating results of GWBU as of the dates,
and for the periods, indicated therein, subject to normal year-end audit
adjustments. GWBU has no material liabilities (contingent or otherwise). GWBU is
not a guarantor or indemnitor of any indebtedness of any other person, entity or
organization. GWBU maintains a standard system of accounting established and
administered in accordance with U.S. GAAP.
 
B.            GWBU has timely made all filings with the SEC that it has been
required to make under the Securities Act and the Exchange Act (the “Public
Reports”). Each of the Public Reports has complied in all material respects with
the applicable provisions of the Securities Act, the Exchange Act, and the
Sarbanes/Oxley Act of 2002 (the “Sarbanes/Oxley Act”) and/or regulations
promulgated thereunder. None of the Public Reports, as of their respective
dates, contained any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements made therein not misleading.
There is no event, fact or circumstance that would cause any certification
signed by any officer of GWBU in connection with any Public Report pursuant to
the Sarbanes/Oxley Act to be untrue, inaccurate or incorrect in any respect.
There is no revocation order, suspension order, injunction or other proceeding
or law affecting the trading of GWBU’s Common Stock, it being acknowledged that
none of GWBU’s securities are approved or listed for trading on any exchange or
quotation system.
 
Section 2.10  Books, Financial Records and Internal Controls. All the accounts,
books, registers, ledgers, GWBU Board minutes and financial and other records of
whatsoever kind of GWBU have been fully, properly and accurately kept and
completed; there are no material inaccuracies or discrepancies of any kind
contained or reflected therein; and they give and reflect a true and fair view
of the financial, contractual and legal position of GWBU. GWBU maintains a
system of internal accounting controls sufficient, in the judgment of GWBU, to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate actions are taken
with respect to any differences.
 
Section 2.11  Employee Benefit Plans. GWBU does not have any “Employee Benefit
Plan” as defined in the U.S. Employee Retirement Income Security Act of 1974 or
similar plans under any applicable laws.
 

 
 

--------------------------------------------------------------------------------

 



 
Section 2.12  Tax Returns, Payments and Elections. GWBU has filed all Tax (as
defined below) returns, statements, reports, declarations and other forms and
documents (including, without limitation, estimated tax returns and reports and
material information returns and reports) (“Tax Returns”) required pursuant to
applicable law to be filed with any Tax Authority (as defined below). All such
Tax Returns are accurate, complete and correct in all material respects, and
GWBU has timely paid all Taxes due and adequate provisions have been and are
reflected in GWBU’s Financial Statements for all current taxes and other charges
to which GWBU is subject and which are not currently due and payable. None of
GWBU’s federal income tax returns have been audited by the Internal Revenue
Service. GWBU has no knowledge of any additional assessments, adjustments or
contingent tax liability (whether federal or state) of any nature whatsoever,
whether pending or threatened against GWBU for any period, nor of any basis for
any such assessment, adjustment or contingency. GWBU has withheld or collected
from each payment made to each of its employees, if applicable, the amount of
all Taxes (including, but not limited to, United States income taxes and other
foreign taxes) required to be withheld or collected therefrom, and has paid the
same to the proper Tax Authority. For purposes of this Agreement, the following
terms have the following meanings: “Tax” (and, with correlative meaning, “Taxes”
and “Taxable”) means any and all taxes including, without limitation, (x) any
net income, alternative or add-on minimum tax, gross income, gross receipts,
sales, use, ad valorem, transfer, franchise, profits, value added, net worth,
license, withholding, payroll, employment, excise, severance, stamp, occupation,
premium, property, environmental or windfall profit tax, custom, duty or other
tax, governmental fee or other like assessment or charge of any kind whatsoever,
together with any interest or any penalty, addition to tax or additional amount
imposed by any United States, local or foreign governmental authority or
regulatory body responsible for the imposition of any such tax (domestic or
foreign) (a “Tax Authority”), (y) any liability for the payment of any amounts
of the type described in (x) as a result of being a member of an affiliated,
consolidated, combined or unitary group for any taxable period or as the result
of being a transferee or successor thereof, and (z) any liability for the
payment of any amounts of the type described in (x) or (y) as a result of any
express or implied obligation to indemnify any other person.
 
Section 2.13  No Debt Obligations. Upon the Closing Date, GWBU will have no
debt, obligations or liabilities of any kind whatsoever other than with respect
to the transactions contemplated hereby. GWBU is not a guarantor of any
indebtedness of any other person, entity or corporation.
 
Section 2.14  No Broker Fees. No brokers, finders or financial advisory fees or
commissions will be payable by or to GWBU or any of their affiliates with
respect to the transactions contemplated by this Agreement.
 
Section 2.15  No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or anticipated by GWBU to arise,
between GWBU and any accountants and/or lawyers formerly or presently engaged by
GWBU. GWBU is current with respect to fees owed to its accountants and lawyers.
 
Section 2.16 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereby by or on behalf of GWBU in
connection with the transactions contemplated by this Agreement do not contain
any untrue statement of a material fact or omit any material fact necessary in
order to make the statements contained herein and/or therein not misleading.
 
Section 2.17 Absence of Undisclosed Liabilities. Since the date of the filing of
its Amended Quarterly Report on Form 10-Q/A for the quarter ended March 31,
2011, except as specifically disclosed in the Public Reports: (A) there has been
no event, occurrence or development that has resulted in or could result in a
Material Adverse Effect; (B) GWBU has not incurred any liabilities, obligations,
claims or losses, contingent or otherwise, including debt obligations, other
than professional fees; (C) GWBU has not declared or made any dividend or
distribution of cash or property to its shareholders, purchased, redeemed or
made any agreements to purchase or redeem any shares of its capital stock, or
issued any equity securities other than with respect to transactions
contemplated hereby; (D) GWBU has not made any loan, advance or capital
contribution to or investment in any person or entity; (E) GWBU has not
discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business; (F) GWBU has not suffered any substantial losses or
waived any rights of material value, whether or not in the ordinary course of
business, or suffered the loss of any material amount of prospective business;
and (G) except for the Share Exchange, GWBU has not entered into any other
transaction other than in the ordinary course of business, or entered into any
other material transaction, whether or not in the ordinary course of business.
 

 
 

--------------------------------------------------------------------------------

 



 
Section 2.18  No Integrated Offering. GWBU does not have any registration
statement pending before the Commission or currently under the Commission’s
review and since the Closing Date, except as contemplated under this Agreement,
GWBU has not offered or sold any of its equity securities or debt securities
convertible into shares of Common Stock.
 
Section 2.19  Employees.
 
A.            GWBU has one employee, Peter Evan Bell.
 
B.            Other than Peter Evan Bell, GWBU does not have any officers or
directors. No director or officer of GWBU is a party to, or is otherwise bound
by, any contract (including any confidentiality, non-competition or proprietary
rights agreement) with any other person that in any way adversely affects or
will materially affect (a) the performance of his or her duties as a director or
officer of GWBU or (b) the ability of GWBU to conduct its business.
 
Section 2.20  No Undisclosed Events or Circumstances. No event or circumstance
has occurred or exists with respect to GWBU or its respective businesses,
properties, prospects, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by GWBU but which has not been so publicly announced or disclosed. GWBU has not
provided to GroveWare, or the GroveWare Shareholder, any material non-public
information or other information which, according to applicable law, rule or
regulation, was required to have been disclosed publicly by GWBU but which has
not been so disclosed, other than with respect to the transactions contemplated
by this Agreement and/or the Share Exchange.
 
Section 2.21 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereof by or on behalf of GWBU or the
GWBU Controlling Stockholder in connection with the transactions contemplated by
this Agreement, when taken together, do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements contained herein and/or therein not misleading.


Section 2.22  No Assets or Real Property. Except as set forth on the most recent
Financial Statements, GWBU does not have any assets of any kind.  GWBU does not
own or lease any real property.
 
Section 2.23  Interested Party Transactions.  Except as disclosed on Schedule
2.23 and in Commission filings, no officer, director or shareholder of GWBU or
any affiliate or “associate” (as such term is defined in Rule 405 of the
Commission under the Securities Act) of any such person or entity, has or has
had, either directly or indirectly, (a) an interest in any person or entity
which (i) furnishes or sells services or products which are furnished or sold or
are proposed to be furnished or sold by GWBU, or (ii) purchases from or sells or
furnishes to, or proposes to purchase from, sell to or furnish GWBU any goods or
services; or (b) a beneficial interest in any contract or agreement to which
GWBU is a party or by which it may be bound or affected.
 
Section 2.24   Intellectual Property. Except as in documents filed with the
Commission, GWBU does not own, use or license any intellectual property in its
business as presently conducted.


ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF GROVEWARE
 
GroveWare represents, warrants and agrees that all of the statements in the
following subsections of this Article III, pertaining to GroveWare, are true and
complete as of the date hereof.
 
Section 3.1  Incorporation.  GroveWare is a company duly incorporated, validly
existing, and in good standing under the laws of Delaware and has the corporate
power and is duly authorized under all applicable laws, regulations, ordinances,
and orders of public authorities to carry on its business in all material
respects as it is now being conducted.  The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, violate any provision of GroveWare’s Certificate of Incorporation or
Bylaws.  GroveWare has taken all actions required by law, its Certificate of
Incorporation or Bylaws, or otherwise to authorize the execution and delivery of
this Agreement.  GroveWare has full power, authority, and legal capacity

 
 

--------------------------------------------------------------------------------

 



 
and has taken all action required by law, its Certificate of Incorporation or
Bylaws, and otherwise to consummate the transactions herein contemplated.
 
Section 3.2  Authorized Shares.  The number of shares which GroveWare is
authorized to issue consists of shares of Common Stock, consisting of one
thousand five hundred (1,500) shares of common stock, par value of $1.00 per
share.  There are one hundred (100) shares of common stock issued and
outstanding.  The issued and outstanding shares are validly issued, fully paid,
and non-assessable and not issued in violation of the preemptive or other rights
of any person.
 
Section 3.3  Subsidiaries and Predecessor Corporations.   GroveWare does not
have any subsidiaries, and does not own, beneficially or of record, any shares
of any other corporation.
 
Section 3.4  Financial Statements. GroveWare has kept all books and records
since inception and such financial statements have been prepared in accordance
with generally accepted accounting principles consistently applied throughout
the periods involved. The balance sheets are true and accurate and present
fairly as of their respective dates the financial condition of GroveWare.  As of
the date of such balance sheets, except as and to the extent reflected or
reserved against therein, GroveWare had no liabilities or obligations (absolute
or contingent) which should be reflected in the balance sheets or the notes
thereto prepared in accordance with generally accepted accounting principles,
and all assets reflected therein are properly reported and present fairly the
value of the assets of GroveWare, in accordance with generally accepted
accounting principles. The statements of operations, stockholders’ equity and
cash flows reflect fairly the information required to be set forth therein by
generally accepted accounting principles.
 
GroveWare has duly and punctually paid all Governmental fees and taxation which
it has become liable to pay and has duly allowed for all taxation reasonably
foreseeable and is under no liability to pay any penalty or interest in
connection with any claim for governmental fees or taxation and GroveWare has
made any and all proper declarations and returns for taxation purposes and all
information contained in such declarations and returns is true and complete and
full provision or reserves have been made in its financial statements for all
Governmental fees and taxation.
 
The books and records, financial and otherwise, of GroveWare are, in all
material aspects, complete and correct and have been maintained in accordance
with good business and accounting practices.
 
All of GroveWare’s assets are reflected on its financial statements, and
GroveWare has no material liabilities, direct or indirect, matured or unmatured,
contingent or otherwise.
 
Section 3.5  Information. The information concerning GroveWare set forth in this
Agreement is complete and accurate in all material respects and does not contain
any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading.


Section 3.6  Absence of Certain Changes or Events. Since June 30, 2011, (a)
there has not been any material adverse change in the business, operations,
properties, assets, or condition (financial or otherwise) of GroveWare; and (b)
GroveWare has not (i) declared or made, or agreed to declare or make, any
payment of dividends or distributions of any assets of any kind whatsoever to
stockholders or purchased or redeemed, or agreed to purchase or redeem, any of
its shares; (ii) made any material change in its method of management, operation
or accounting, (iii) entered into any other material transaction other than
sales in the ordinary course of its business; or (iv) made any increase in or
adoption of any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement
made to, for, or with its officers, directors, or employees; and
 
Section 3.7  Litigation and Proceedings. There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of GroveWare after
reasonable investigation, threatened by or against  GroveWare or affecting
GroveWare or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind.  GroveWare does not have any knowledge of any material
default on its part with respect to any judgment, order, injunction, decree,
award, rule, or regulation of any court, arbitrator, or governmental agency or
instrumentality or of any circumstances

 
 

--------------------------------------------------------------------------------

 



 
Section 3.8  No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of any indenture, mortgage, deed of
trust, or other material agreement, or instrument to which GroveWare is a party
or to which any of its assets, properties or operations are subject.
 
Section 3.9  Compliance With Laws and Regulations. To the best of its knowledge,
GroveWare has complied with all applicable statutes and regulations of any
federal, state, or other governmental entity or agency thereof, except to the
extent that noncompliance would not materially and adversely affect the
business, operations, properties, assets, or condition of GroveWare or except to
the extent that noncompliance would not result in the occurrence of any material
liability for GroveWare.  This compliance includes, but is not limited to, the
filing of all reports to date with federal and state securities authorities.
 
Section 3.10  Approval of Agreement. The Board of Directors of GroveWare has
authorized the execution and delivery of this Agreement by GroveWare and has
approved this Agreement and the transactions contemplated hereby.
 
Section 3.11 Valid Obligation. This Agreement and all agreements and other
documents executed by GroveWare in connection herewith constitute the valid and
binding obligation of GroveWare, enforceable in accordance with its or their
terms, except as may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.


ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF GROVEWARE SHAREHOLDER
 
The GroveWare Shareholder hereby represents and warrants to GWBU:
 
Section 4.1 Authority. The GroveWare Shareholder has the right, power, authority
and capacity to execute and deliver this Agreement to which the GroveWare
Shareholder is a party, to consummate the transactions contemplated by this
Agreement to which the GroveWare Shareholder is a party, and to perform the
GroveWare Shareholder’s obligations under this Agreement to which the GroveWare
Shareholder is a party. This Agreement has been duly and validly authorized and
approved, executed and delivered by the GroveWare Shareholder. Assuming this
Agreement has been duly and validly authorized, executed and delivered by the
parties thereto other than the GroveWare Shareholder, this Agreement is duly
authorized, executed and delivered by the GroveWare Shareholder and constitutes
the legal, valid and binding obligation of the GroveWare Shareholder,
enforceable against the GroveWare Shareholder in accordance with their
respective terms, except as such enforcement is limited by general equitable
principles, or by bankruptcy, insolvency and other similar Laws affecting the
enforcement of creditors rights generally.
 
Section 4.2  No Conflict. Neither the execution or delivery by the GroveWare
Shareholder of this Agreement to which the GroveWare Shareholder is a party nor
the consummation or performance by the GroveWare Shareholder of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, or result in a violation of any provision of the organizational
documents of the GroveWare Shareholder (if the GroveWare Shareholder is not a
natural person); (b) contravene, conflict with, constitute a default (or an
event or condition which, with notice or lapse of time or both, would constitute
a default) under, or result in the termination or acceleration of, any agreement
or instrument to which the GroveWare Shareholder is a party or by which the
properties or assets of the GroveWare Shareholder is bound; or (c) contravene,
conflict with, or result in a violation of, any Law or Order to which the
GroveWare Shareholder, or any of the properties or assets of the GroveWare
Shareholder, may be subject.
 
Section 4.3  Litigation. There is no pending Action against the GroveWare
Shareholder that involves the GroveWare Shares or that challenges, or may have
the effect of preventing, delaying or making illegal, or otherwise interfering
with, any of the transactions contemplated by this Agreement or the business of
GroveWare and, to the

 
 

--------------------------------------------------------------------------------

 



 
knowledge of the GroveWare Shareholder, no such Action has been threatened, and
no event or circumstance exists that is reasonably likely to give rise to or
serve as a basis for the commencement of any such Action.
 
Section 4.4  Acknowledgment. The GroveWare Shareholder understands and agrees
that the GWBU Shares to be issued pursuant to this Agreement have not been
registered under the Securities Act or the securities laws of any state of the
U.S. and that the issuance of the GWBU Shares is being effected in reliance upon
an exemption from registration afforded either under Section 4(2) of the
Securities Act for transactions by an issuer not involving a public offering or
Regulation D promulgated thereunder or Regulation S for offers and sales of
securities outside the U.S.
 
Section 4.5  Stock Legends. The GroveWare Shareholder hereby agrees with GWBU as
follows:
 
A.            Securities Act Legend Accredited Investors. The certificates
evidencing the GWBU Shares issued to the GroveWare Shareholder will bear the
following legend:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (3) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S PROMULGATED UNDER THE SECURITIES ACT, AND BASED ON AN OPINION OF
COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY,
THAT THE PROVISIONS OF REGULATION S HAVE BEEN SATISFIED.
 
B.            Other Legends. The certificates representing such GWBU Shares, and
each certificate issued in transfer thereof, will also bear any other legend
required under any applicable law, including, without limitation, any U.S. state
corporate and state securities law, or contract.
 
C.            Opinion. The GroveWare Shareholder shall not transfer any or all
of the GWBU Shares pursuant to Rule 144, under the Securities Act, Regulation S
or absent an effective registration statement under the Securities Act and
applicable state securities law covering the disposition of the GWBU Shares,
without first providing GWBU with an opinion of counsel (which counsel and
opinion are reasonably satisfactory to the GWBU) to the effect that such
transfer will be made in compliance with Rule 144, under the Securities Act,
Regulation S or will be exempt from the registration and the prospectus delivery
requirements of the Securities Act and the registration or qualification
requirements of any applicable U.S. state securities laws.
 
Section 4.6  Ownership of Shares. The GroveWare Shareholder is both the record
and beneficial owner of the GroveWare Shares. The GroveWare Shareholder is not
the record or beneficial owner of any other shares of GroveWare. The GroveWare
Shareholder has and shall transfer at the Closing, good and marketable title to
the GroveWare Shares, free and clear of all liens, claims, charges,
encumbrances, pledges, mortgages, security interests, options, rights to
acquire, proxies, voting trusts or similar agreements, restrictions on transfer
or adverse claims of any nature whatsoever, excepting only restrictions on
future transfers imposed by applicable law.
 
Section 4.7  Pre-emptive Rights. Subject at Closing, the GroveWare Shareholder
has no pre-emptive rights or any other rights to acquire any shares of GroveWare
that have not been waived or exercised.
 

 
 

--------------------------------------------------------------------------------

 



 
Section 4.8 Accredited Investor.  The GroveWare Shareholder receiving shares of
GWBU pursuant to this Agreement is an “accredited investor” within the meaning
of Rule 501(a) of Regulation D promulgated under the Securities Act.
 
ARTICLE V
 
CONDITIONS TO OBLIGATIONS OF GROVEWARE AND THE GROVEWARE SHAREHOLDER
 
The obligations of GroveWare and the GroveWare Shareholder to consummate the
transactions contemplated by this Agreement are subject to the fulfillment, at
or before the Closing Date, of the following conditions, any one or more of
which may be waived by GroveWare and the GroveWare Shareholder at their sole
discretion:
 
Section 5.1  Representations and Warranties of GWBU. All representations and
warranties made by GWBU in this Agreement shall be true and correct in all
material respects on and as of the Closing Date, except insofar as the
representations and warranties relate expressly and solely to a particular date
or period, in which case, subject to the limitations applicable to the
particular date or period, they will be true and correct in all material
respects on and as of the Closing Date with respect to such date or period.
 
Section 5.2  Agreements and Covenants. GWBU shall have performed and complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with on or prior to the Closing Date.
 
Section 5.3  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.
 
Section 5.4  No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of GWBU shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person, or entity
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.
 
Section 5.5  Other Closing Documents. GroveWare shall have received such
certificates, instruments and documents in confirmation of the representations
and warranties of GWBU, GWBU’s performance of its obligations hereunder, and/or
in furtherance of the transactions contemplated by this Agreement as the
GroveWare Shareholder and/or its counsel may reasonably request.
 
Section 5.6  Documents. GWBU must have caused the following documents to be
delivered to GroveWare and the GroveWare Shareholder:


A.           share certificates evidencing the GWBU Shares registered in the
name of the GroveWare Shareholder;


B.            a Secretary’s Certificate, dated the Closing Date, certifying
attached copies of (A) the GWBU Charter Documents, (B) the resolutions of the
GWBU Board approving this Agreement and the transactions contemplated hereby and
thereby; and (C) the incumbency of each authorized officer of GWBU signing this
Agreement to which GWBU is a party;


C.            an Officer’s Certificate, dated the Closing Date, certifying as to
Sections 5.1, 5.2, 5.3, 5.4, 5.7, and 5.8.
 

 
 

--------------------------------------------------------------------------------

 



 
D.            a Certificate of Good Standing of GWBU, dated as of a date not
more than five business days prior to the Closing Date;
 
E.            this Agreement duly executed;
 
F.            the resignation of Peter Evan Bell as officer and director of GWBU
as of the Closing Date;
 
G.            the amendment of the Articles of Incorporation to change its name
to GroveWare Corporation; and


H.            such other documents as GroveWare or the GroveWare Shareholder may
reasonably request for the purpose of (A) evidencing the accuracy of any of the
representations and warranties of GWBU, (B) evidencing the performance of, or
compliance by GWBU with any covenant or obligation required to be performed or
complied with by GWBU, (C) evidencing the satisfaction of any condition referred
to in this Article V, or (D) otherwise facilitating the consummation or
performance of any of the transactions contemplated by this Agreement.


Section 5.7  Cancellation of Shares.  Of the two million eight hundred forty six
thousand and five hundred (2,846,500) shares of GWBU Common Stock owned by Peter
Evan Bell, two million six hundred thousand (2,600,000) shares shall be
irrevocably cancelled immediately following the issuance of the shares of Common
Stock to the GroveWare Shareholder.  Evidence of such cancellation shall be
delivered to GroveWare.
 
Section 5.8  No Material Adverse Effect.  There shall not have been any event,
occurrence or development that has resulted in or could result in a Material
Adverse Effect on or with respect to GWBU.
  
ARTICLE VI
 
CONDITIONS TO OBLIGATIONS OF GWBU
 
The obligations of GWBU to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by GWBU in its sole
discretion:
 
Section 6.1  Representations and Warranties of GroveWare and the GroveWare
Shareholder. All representations and warranties made by GroveWare and the
GroveWare Shareholder on behalf of themselves individually in this Agreement
shall be true and correct on and as of the Closing Date except insofar as the
representation and warranties relate expressly and solely to a particular date
or period, in which case, subject to the limitations applicable to the
particular date or period, they will be true and correct in all material
respects on and as of the Closing Date with respect to such date or period.
 
Section 6.2  Agreements and Covenants. GroveWare and the GroveWare Shareholder
shall have performed and complied in all material respects with all agreements
and covenants required by this Agreement to be performed or complied with by
each of them on or prior to the Closing Date.
 
Section 6.3  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.
 
Section 6.4  No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
GroveWare shall be in effect; and no action or proceeding before any court or
government or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person, or entity which

 
 

--------------------------------------------------------------------------------

 



 
seeks to prevent or delay the consummation of the transactions contemplated by
this Agreement or which challenges the validity or enforceability of this
Agreement.


Section 6.5  Other Closing Documents. GWBU shall have received such
certificates, instruments and documents in confirmation of the representations
and warranties of GroveWare and the GroveWare Shareholder, the performance of
GroveWare and the GroveWare Shareholder’s respective obligations hereunder
and/or in furtherance of the transactions contemplated by this Agreement as GWBU
or its counsel may reasonably request.
 
Section 6.6  Documents. GroveWare and the GroveWare Shareholder must deliver to
GWBU at the Closing:
 
A.           share certificates evidencing the number of GroveWare Shares, along
with executed share transfer forms transferring such GroveWare Shares to GWBU;
 
B.            this Agreement to which the GroveWare and the GroveWare
Shareholder are a party, duly executed;
 
C.            such other documents as GWBU may reasonably request for the
purpose of (A) evidencing the accuracy of any of the representations and
warranties of the GroveWare and the GroveWare Shareholder, (B) evidencing the
performance of, or compliance by GroveWare and the GroveWare Shareholder with,
any covenant or obligation required to be performed or complied with by
GroveWare and the GroveWare Shareholder, as the case may be, (C) evidencing the
satisfaction of any condition referred to in this Article VI, or (D) otherwise
facilitating the consummation or performance of any of the transactions
contemplated by this Agreement.
 
Section 6.7  No Claim Regarding Stock Ownership or Consideration. There must not
have been made or threatened by any Person, any claim asserting that such Person
(a) is the holder of, or has the right to acquire or to obtain beneficial
ownership of the GroveWare Shares, or any other stock, voting, equity, or
ownership interest in, GroveWare, or (b) is entitled to all or any portion of
the GWBU Shares.
 
ARTICLE VII
 
POST-CLOSING AGREEMENTS
 
Section 7.1  SEC Documents. From and after the Closing Date, in the event the
SEC notifies GWBU of its intent to review any Public Report filed prior to the
Closing Date or GWBU receives any oral or written comments from the SEC with
respect to any Public Report filed prior to the Closing Date, GWBU shall
promptly notify the GWBU Controlling Stockholder and the GWBU Controlling
Stockholder shall reasonably cooperate with GWBU in responding to any such oral
or written comments.
 
ARTICLE VIII
 
INDEMNIFICATION
 
Section 8.1 Survival of Provisions. The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) shall expire on the first day
of the one-year anniversary of the Closing Date (the “Survival Period”). The
right to indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of damages, or other remedy based
on such representations, warranties, covenants, and obligations.
 
Section 8.2  Indemnification.
 

 
 

--------------------------------------------------------------------------------

 



 
A.      Indemnification Obligations in favor of the Controlling Stockholder of
GWBU. From and after the Closing Date until the expiration of the Survival
Period, GroveWare shall reimburse and hold harmless the GWBU Controlling
Stockholder (such person and his heirs, executors, administrators, agents,
successors and assigns is referred to herein as a “GWBU Indemnified Party”)
against and in respect of any and all damages, losses, settlement payments, in
respect of deficiencies, liabilities, costs, expenses and claims suffered,
sustained, incurred or required to be paid by any GWBU Indemnified Party, and
any and all actions, suits, claims, or legal, administrative, arbitration,
governmental or other procedures or investigation against any GWBU Indemnified
Party, which arises or results from a third-party claim brought against a GWBU
Indemnified Party to the extent based on a breach of the representations and
warranties with respect to the business, operations or assets of GroveWare. All
claims of GWBU pursuant to this Section 8.2 shall be brought by the GWBU
Controlling Stockholder on behalf of GWBU and those Persons who were
stockholders of GWBU Company immediately prior to the Closing Date.  In no event
shall any such indemnification payments exceed $100,000 in the aggregate from
GroveWare.   No claim for indemnification may be brought under this Section
8.2(A) unless all claims for indemnification, in the aggregate, total more than
$10,000.


B.       Indemnification in favor of GroveWare and the GroveWare Shareholder.
From and after the Closing Date until the expiration of the Survival Period, the
GWBU Controlling Stockholder will indemnify and hold harmless GroveWare, the
GroveWare Shareholder, and their respective officers, directors, agents,
attorneys and employees, and each person, if any, who controls or may “control”
(within the meaning of the Securities Act) any of the forgoing persons or
entities (hereinafter referred to individually as a “GroveWare Indemnified
Person”) from and against any and all losses, costs, damages, liabilities and
expenses arising from claims, demands, actions, causes of action, including,
without limitation, legal fees, (collectively, “Damages”) arising out of any
(i) any breach of representation or warranty made by GWBU or the GWBU
Controlling Stockholder in this Agreement, and in any certificate delivered by
GWBU or the GWBU Controlling Stockholder pursuant to this Agreement, (ii) any
breach by GWBU or the GWBU Controlling Stockholder of any covenant, obligation
or other agreement made by GWBU or the GWBU Controlling Stockholder in this
Agreement, and (iii) a third-party claim based on any acts or omissions by GWBU
or the GWBU Controlling Stockholder. In no event shall any such indemnification
payments exceed $100,000 in the aggregate from the GWBU Controlling
Stockholder.  No claim for indemnification may be brought under this Section
8.2(B) unless all claims for indemnification, in the aggregate, total more than
$10,000.
 
ARTICLE IX
 
MISCELLANEOUS PROVISIONS
 
Section 9.1  Publicity. No party shall cause the publication of any press
release or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other parties, unless a press
release or announcement is required by law. If any such announcement or other
disclosure is required by law, the disclosing party agrees to give the
non-disclosing parties prior notice and an opportunity to comment on the
proposed disclosure.
 
Section 9.2  Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided, however, that no party shall assign or delegate any of the
obligations created under this Agreement without the prior written consent of
the other parties.
 
Section 9.3  Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees, costs or expenses.
 
Section 9.4  Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been given or
made if in writing and delivered personally or sent by registered or certified
mail (postage prepaid, return receipt requested)or facsimile to the parties at
the following addresses:


If to GroveWare or the GroveWare Shareholder, to:


GroveWare Technologies Ltd.

 
 

--------------------------------------------------------------------------------

 



 
20 Eglinton Ave. W. Suite 1006
P.O. Box 2007
Toronto, Ontario M4R 1K8
Attn: Hrair Achkarian, Chief Executive Officer


With a copy to (which copy shall not constitute notice):


Lexcor Business Lawyers LLP
629 Wellington Street, London, ON N6A 3R8
Attn:  Larry Crossan


If to GWBU or the GWBU Controlling Stockholder, to:


Great Wall Builders Ltd.
2620 Fountainview #115B
Houston, Texas 77057
Attn: Peter Evan Bell, Chief Executive Officer
 
With a copy to (which copy shall not constitute notice):


The Law Office of Conrad C. Lysiak, P.S.
601 W. First Avenue, Suite 903
Spokane, Washington 99201
Attn:  Conrad C. Lysiak


or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.4 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.4.
 
Section 9.5  Entire Agreement. This Agreement, together with the exhibits
hereto, represents the entire agreement and understanding of the parties with
reference to the transactions set forth herein and no representations or
warranties have been made in connection with this Agreement other than those
expressly set forth herein or in the exhibits, certificates and other documents
delivered in accordance herewith. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement
and all prior drafts of this Agreement, all of which are merged into this
Agreement. No prior drafts of this Agreement and no words or phrases from any
such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.
 
Section 9.6  Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.
 
Section 9.7  Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.
 
Section 9.8  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement. Fax and PDF copies
shall be considered originals for all purposes.
 
Section 9.9  Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby

 
 

--------------------------------------------------------------------------------

 



 
expressly and irrevocably elect as the sole judicial forum for the adjudication
of any matters arising under or in connection with this Agreement, and consent
and subject themselves to the jurisdiction of, the courts of the State of Texas,
and/or the United States District Court for California, in respect of any matter
arising under this Agreement. Service of process, notices and demands of such
courts may be made upon any party to this Agreement by personal service at any
place where it may be found or giving notice to such party as provided in
Section 9.4.
 
Section 9.10  Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.
 
Section 9.11  Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of Texas without giving
effect to the choice of law provisions thereof.
 
Section 9.12  Amendments and Waivers. Except as otherwise provided herein, no
amendment or waiver of any provision of this Agreement shall be valid unless the
same shall be in writing and signed by all of the parties hereto. No waiver by
any party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.


 
















[REST OF PAGE DELIBERATELY LEFT BLANK]

































 
 

--------------------------------------------------------------------------------

 

Share Exchange Agreement - Page 16. [exh10-1_pg16.jpg]

 









 
 

--------------------------------------------------------------------------------

 

Share Exchange Agreement - Page 17. [exh10-1_pg17.jpg]
 

 
 

--------------------------------------------------------------------------------

 



 


 


 
SCHEDULE I
 
GROVEWARE SHAREHOLDER
 


1)     
GroveWare Holdings Inc.



 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 

 
 

--------------------------------------------------------------------------------

 



 


 
SCHEDULE II
 
GWBU CONTROLLING STOCKHOLDER


1)     
Peter Evan Bell


















































































 
 

--------------------------------------------------------------------------------

 
